DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s amendment and response dated 4/29/2021, which amended claim 1, cancelled claim 9 and added new claims 20-23, has been entered.  Claims 1-8 and 10-23 are pending.  Claims 14-19 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-8, 10-13 and 20-23 have been examined on the merits.
Claim Rejection – Withdrawn
The rejection of claims 1-13 under 35 U.S.C. § 103 as obvious over Chen (U.S. PGPUB 2009/0024223; 2009), taken in view of Donndelinger (U.S. PGPUB 2010/0144002; 2010) and O’Leary (U.S. Patent No. 5,118,512; 1992), has been withdrawn in view of the cancellation of claim 9 and Applicant’s amendments to claim 1, where the cited art does not explicitly teach “resonant acoustic energy” being applied to the processing vessel.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In the interest of compact prosecution, claim 21 is interpreted to depend from claim 20.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13 and 20-23 are rejected under 35 U.S.C. § 103 as obvious over Chen et al. (U.S. PGPUB 2009/0024223; 2009; cited in the IDS dated 6/17/2020), taken in view of Donndelinger, T.M. (U.S. PGPUB 2010/0144002; 2010), O’Leary et al. (U.S. Patent No. 5,118,512; 1992; cited in the IDS dated 6/17/2020) and Howe et al. (U.S. Patent No. 7,866,878; 2011; cited in the IDS dated 7/29/2019).
It is initially noted that the cryopreservation of a tissue, in general, is a type of tissue processing, typically performed to an unprocessed tissue or to a tissue that has had previously completed upstream processing sub-steps or sub-methods (e.g., cleaning, rinsing, soaking, centrifugation, decanting, etc.) performed prior to cryopreservation.  In view of the above, processing sub-steps or sub-methods prior to cryopreservation are interpreted as equivalent to those in a cryopreservation method. 

Further, Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at a frequency of from 1 Hz to about 200 Hz, before the centrifugation process using an ultrasonic cleaner (paragraph 77; i.e., the frequencies are applied to the processing vessel).  The cleaning solution can be added into the processing chamber to have the entire graft submerged and sonicated preferably for about 5 minutes to about 24 hours, and at frequency of preferably from 1 Hz to about 200 Hz (paragraph 77).  
Regarding claims 1 and 10, Chen teaches that after centrifugation, the waste may be discarded and the osteochondral plugs may be removed from their respective processing chambers and the surface aspects of the plugs may be flushed using pulsatile lavage with isotonic saline to remove residual wash solution from the grafts (paragraph 77).  In view of the above, the teachings are interpreted where the processing solution and tissue are evaluated to assess at least one characteristic – the penetrative cleaning quality of the graft via material in the waste, the wash solution and inspection of the graft.

Regarding claims 1, 5 and 12, Chen also teaches that the cartilage grafts can be stored in 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art, where such solutions may be readily selected and employed without undue experimentation (paragraph 88).  Chen additionally teaches that if viable cells are present in the cartilage grafts, the cartilage matrix can be optionally soaked with antioxidants to protect viable cells presented in the cartilage graft (paragraph 123).  Chen also teaches that such grafts can be analyzed for cell morphology, viability, extracellular matrix synthesis (examples 16-25).
Although Chen teaches the processing of cartilage or osteochondral tissue in a processing vessel in processing fluid, where the vessel has a frequency between 1-200 Hz applied to the processing solution and cartilage tissue, Chen teaches the use of rinsing solutions that include water, saline, phosphate buffer saline, RPMI media, balanced Hank’s solution, Lactated Ringer’s solution, DMEM/F12, F12, or DMEM media (paragraph 79), graft storage solutions that include 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art (paragraph 88), Chen does not explicitly teach that the processing fluid is a cryoprotectant, that the sonication is not explicitly taught as resonant acoustic energy applied to a vessel, that resonant acoustic energy will exert 10-60 times the energy of G-force on the processing vessel and that the cartilage tissue is frozen to form a cryopreserved tissue.  

Donndelinger teaches that the infrasonic vibrations can have any frequency that accelerates one or more stages of tissue processing (paragraph 14).  The infrasonic vibrations can have a frequency selected from about 5 to about 1,000 Hz; about 10 to about 600 Hz, about 20 to about 100 Hz, about 40 to about 80 Hz, or about 50 to about 70 Hz (paragraphs 14 and 32).  The desired frequency of the infrasonic vibrations may be varied from one processing agent to another (e.g., according to fluid viscosity, density, etc.), from one tissue sample to another (e.g., according to tissue size, weight, density, etc.), from one vibrating mechanism to another (e.g., according to the amplitude of the vibrations produced by the mechanism; paragraphs 14 and 32). 
Regarding claims 1 and 6, Donndelinger teaches that infrasonic vibrations can be used in virtually any tissue processing technique (paragraph 28).  In other words, the infrasonic vibrations can be used in any known or novel process in which a tissue processing agent diffuses into a tissue sample so as to preserve the tissue sample (paragraph 28).  Additionally, the infrasonic vibrations can be used at any stage of a tissue processing technique in which the vibrations can act to speed tissue processing (paragraph 28 e.g., typical tissue processing stages can include stages in which the tissue sample is preserved by diffusing a tissue processing agent into the tissue sample).  
Regarding claims 1-4 and 6, Donndelinger teaches that the infrasonic vibrations may be applied to the tissue sample while the sample is in contact with any suitable chemical that diffuses through a tissue sample membrane to preserve the sample (e.g., dimethyl sulfoxide and water, buffers, etc.; paragraph 30).  Donndelinger also teaches that the infrasonic vibrations may be applied to the tissue sample for any portion of tissue processing that allows the vibrations to accelerate or otherwise improve tissue processing (e.g., the infrasonic vibrations may be applied to the sample during a single stage, during multiple stages, or during all stages of a tissue processing technique; paragraph 31). Moreover, with respect to each stage of the tissue processing technique, the infrasonic vibrations may be applied for any portion of the stage, including the entire duration of the stage (paragraph 31).  
The infrasonic vibrations can be applied to the tissue sample with any power, intensity, or amplitude that induces turbulent mixing of the processing agent to accelerate at least one stage of tissue processing without undesirably damaging the tissue sample (paragraph 33).  The frequency and/or amplitude of the infrasonic vibrations may be 
Regarding claims 1, 4 and 7, Donndelinger teaches that the infrasonic vibrations can be applied to the tissue sample for any suitable period of time (i.e., as noted, application to the tissue sample for all, or a portion of, one or more tissue processing stages; paragraph 40).  Additionally, the time period in which the vibrations are applied to the tissue sample may depend on the tissue sample characteristics (e.g., size, density, tissue type, thickness, water content, etc.), processing agent characteristics (e.g., viscosity, permeability, etc.), vibration amplitude, and/or vibration frequency (paragraph 40).  Infrasonic vibrations are applied to the tissue sample and tissue processing agent (e.g., DMSO, etc.) for substantially constant period of between about thirty seconds and about 1 or more days, 15 minutes and about 3 hours, and from about 30 minutes to about 1 hour (paragraphs 30 and 41). 
Regarding claims 1-4, O’Leary teaches methods for the processing of biological materials, such as allograft tissue for use in grafts and transplants (column 1, lines 6-10).  O’Leary also teaches a process for cryopreserving a biological material where the tissue is contacted with a cryopreservation agent, whereby there is improved penetration and diffusion of the cryopreservation agent into the biological material (column 1, lines 10-15).  In processing allograft tissue for use in grafts and transplants, the allograft tissue may include, for example, musculoskeletal tissue such as cartilage (column 1, lines 16-18).
O’Leary provides a process where there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a cryopreservation agent into biological materials (e.g. cartilage tissue; column 2, lines 3-6).  O’Leary teaches a process for 
The term “to increase diffusion” means that the agent which increases diffusion of the cryopreservation agent into the biological material, may increase the total amount of cryopreservation agent which diffuses through the biological material and/or increase the rate of diffusion of the cryopreservation agent through the biological material (column 2, lines 15-21).
Regarding claims 1-4 and 11-13, O’Leary teaches that freezing, or cryopreservation, is carried out by treating the allograft tissue with a cryopreservation medium including at least one cryopreservation agent, where after the allograft tissue is treated with the at least one cryopreservation agent, the tissue is frozen in a conventional freezing apparatus (column 1, lines 33-38).  The tissue may be placed at an initial temperature of, for example, about 20 °C, then is placed in a freezer, wherein the temperature is decreased at a controlled rate (e.g., about 1 °C/min.) until the temperature has been lowered to a desired cryopreservation temperature (e.g., between about -100 °C and -70°C) and/or the tissue may be placed in liquid nitrogen, which may be at a temperature of -196 °C (column 1, lines 38-49; i.e., freezing the tissue to form a cryopreserved tissue).  The cryopreservation agent aids in protecting the allograft tissue cells by preventing lysis of such cells, where in this manner, the allograft tissue may be preserved for extended periods of time (i.e., interpreted as over 3 months; column 1, lines 49-53).   

O’Leary teaches that permeation enhancers which may be employed include, among others glycerol monolaurate, propylene glycol, dimethyl sulfoxide (column 3, lines 60-65).  
Regarding claims 1-5, 12 and 13, O’Leary teaches the cryopreservation agent is employed alone or in an aqueous solution, where the cryopreservation agent is added in an aqueous solution in an amount of from about 1% to about 25% (column 4, lines 8-11).  The agent to increase diffusion of the cryopreservation agent into the tissue, such as a permeation enhancer, is added in an amount effective to increase diffusion of the cryopreservation agent into the tissue, where the agent is preferably added to an aqueous solution of the cryopreservation agent in an amount of from about 0.0001% to about 10% 
O’Leary teaches that when a permeation enhancer is employed as the agent to increase diffusion of the cryopreservation agent into the biological material, it is believed that the permeation enhancer increases the solubility of the cryopreservation agent; i.e., the permeation enhancer increases the ability of the cryopreservation agent to dissolve into the biological material (column 4, lines 52-58).  It is also believed that the permeation enhancer increases the diffusion, or rate of movement, of the cryopreservation agent through the biological material (column 4, lines 58-61).
O’Leary teaches that allograft tissue which may be cryopreserved includes cartilage and that there is provided a product comprising a biological material prepared by the process (i.e., a cryopreserved cartilage tissue product). 
In view of the above interpretation, as well as above teachings where the references provide cleaning and processing of biological tissue grafts, samples or material (e.g., cartilage) at low infrasonic frequency levels (1-200 Hertz), it is further noted that Applicant’s originally filed specification (paragraph 22) indicates that an exemplary resonant acoustic vibration device is a Resodyn LabRAM ResonantAcoustic® Mixer and that in some instances, the resonant acoustic vibration device may be devices such as those described in U.S. Patent No. 7,866,878 (Howe). 
Regarding claims 1 and 8, Howe teaches methods for resonant-vibratory mixing (Title; column 1, lines 25-27).  

Howe also teaches that the methods for mixing materials afford exquisite control over mixing in a wide range of applications including delicate and precise mixing required for the preparation of pharmaceuticals and the processing of biological cultures in which living organisms must remain viable through the mixing process (column 3, lines 49-56).  Howe teaches methods where mixing is facilitated by a selected frequency, amplitude or acceleration to cause liquids to migrate into porous solids, cause liquids to migrate through porous solids, as well as to cause liquids to migrate into porous solids and leach out materials (column 4, line 58, to column 5, line 1).  
Howe also teaches employing resonant operation to improve efficiency of mixing (column 5, lines 3-4).  Howe also teaches producing low-frequencies of 0-1000 Hertz (Hz), high accelerations of 2-75 accelerations equal to that caused by gravity (g's; i.e., 2-75 times the energy of G-Force applied to the vessel) and large displacement amplitudes of 0.01-0.5 inches (column 5, lines 8-12).  In view of the above, Howe teaches equipment that utilizes resonant acoustic energy, where resonant frequencies are applied to the processing vessel as instantly claimed.   

Howe further teaches that rather than mix by inducing bulk fluid flow, as is the case for impeller agitation, ResonantSonic® agitation as taught in Howe mixes by inducing micro-scale turbulence through the propagation of acoustic waves throughout the medium (column 16, lines 46-50).  
Howe teaches that ResonantSonic® agitation is different from ultrasonic agitation because the frequency of acoustic energy is lower and the scale of mixing is larger (column 16, lines 50-52).   Another distinct difference from ultrasonic technology is that the ResonantSonic® devices are simple, mechanically driven agitators that can be made 
Howe teaches that a difference between acoustic agitation technology and conventional impeller agitation is the scale at which complete mixing occurs (column 16, lines 56-58).  In impeller agitation, the mixing occurs through the creation of large scale eddies which are reduced to smaller scale eddies where the energy is dissipated through viscous forces, while with acoustic agitation, the mixing occurs through acoustic streaming, which is the time-independent flow of fluid induced by a sound field and is caused by conservation of momentum dissipated by the absorption and propagation of sound in the fluid (column 16, lines 58-65).  
Howe teaches that the acoustic streaming transports "micro scale" eddies through the fluid, estimated to be on the order of 100-200 μm (column 16, lines 65-67).  Although the eddies are of a microscale, the entire reactor is well mixed in an extremely short time because the acoustic streaming causes the microscale vortices to be transmitted uniformly throughout the fluid (column 17, lines 1-4).  
Howe additionally teaches discovering systems and processes for the application of acoustic energy to a reactor volume that can achieve a high level of uniformity of mixing (column 20, lines 63-64).  Micromixing that is achieved and the effects in the combinations of frequency ranges, displacement ranges and acceleration ranges disclosed herein produce very high-quality mixants (column 20, lines 65-64; utilizing resonant acoustic energy in mixing).  
Howe teaches that liquid to liquid mixing is enhanced when a composition that comprises a plurality of liquids is exposed to a vibratory environment that is preferably 
Liquids that are not miscible are readily mixed when subjected to this condition, where normal boundary layers which prevent mixing are broken and the liquids are freely and evenly distributed with each other (column 21, lines 11-14).  Micromixing with generation of 10 micron to 100 micron droplets is achieved in this vibratory environment, where the uniformity of droplet size and distribution is enhanced by this vibratory process, thereby achieving greater mass transport (column 21, lines 14-18).  
Howe further teaches that tuning the process between a preferred frequency of about 15 Hz to about 1,000 Hz with a preferred amplitude between about 0.02 inch to about 0.5 inch optimizes the transfer of acoustic energy into the fluid (column 21, lines 19-23).  This energy then generates an even distribution of droplets (larger than those generated with typical related processes) which collide with each other to affect mass transfer from one droplet to another (column 21, lines 23-26).  After the acoustic energy is removed, the liquids easily and quickly separate thus effecting high mass transfer without creating an emulsion (column 21, lines 26-29).  
Howe also teaches that mixing in order to remove a gas from a composition comprising a liquid and a gas (degasification) is enhanced when the composition is exposed to a vibratory environment that is operative to vibrate the composition at a lower preferred frequency of about 10 Hz to about 100 Hz and a preferred displacement of less than about 0.025 inch (column 22, lines 7-12; claims 1, 3, 8, 11, 16 and 19).  Reducing the displacement and frequency to these lower levels is particularly useful in driving out 
Howe teaches that intrusion or infusion of liquids into a porous solid media is enhanced by placing the porous media in an environment that is operative to vibrate the porous media at a preferred frequency of about 5 Hz to about 1,000 Hz with a preferred amplitude between about 0.02 inch to about 0.5 inch (column 22, lines 29-34; claims 1, 5, 8, 13, 16 and 21).  Boundary layers are broken and fluids and gases are forced into, out of and through the porous structure (column 22, lines 34-35).  
Howe teaches that low shear mixing applications are necessary to prevent damage to biological cultures to reduce damage to the media, where this is achieved by placing the cultures in a vibratory environment that is operative to vibrate the cultures at a preferred frequency of about 5 Hz to about 1,000 Hz with a preferred amplitude between about 0.01 inch to about 0.2 inch (column 22, lines 36-41; claims 1, 6, 8, 14, 16 and 22).  
The cell cultures are physically mixed with gases, solids and liquids in an environment of low shear and minimal cell to cell collisions (column 22, lines 41-44).  Nutrients and waste products are transported to and from the cell cultures with very low shear (column 22, lines 44-45).  This process also produces more conducive cell culture morphology due to the low shear, where cells are kept from agglomerating into large masses that block mass transfer to and from the individual cells (column 22, lines 45-49).  
In view of the above, Howe teaches known processing equipment that utilizes resonant acoustic energy, where resonant frequencies (i.e., low-frequencies of 0-1000 Hertz (Hz)), high accelerations of 2-75 accelerations equal to that caused by gravity (g's; 
A person of ordinary skill in the art would have been motivated to substitute the processing equipment and methods to operate the equipment of Howe for the processing equipment of Chen and combine the cartilage processing and cryopreservation methods of Chen with the processing and cryopreservation techniques and cryopreservants of Donndelinger and O’Leary since the references all teach the processing and cryopreservation of biological tissue and cartilage grafts for medical purposes, Chen teaches known techniques to process cartilage or osteochondral tissue, penetrate solutions into the cartilage or osteochondral tissue by known techniques, Donndelinger teaches known infrasonic processing techniques and equipment (processing vessels) for accelerating tissue processing that includes treating tissue samples with infrasonic (low frequency sound) vibrations at one or more stages of tissue processing with a tissue processing agent (e.g., dimethyl sulfoxide and water, buffers, etc.) where the infrasonic vibrations be selected from about 5 to about 1,000 Hz, O’Leary teaches known cryopreservants and cryopreservation techniques, provides a process where there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a 
That is, a person of ordinary skill in the art would have been motivated to combine the references since it was known in the art to utilize known processing equipment and techniques (including infrasonic vibrations and resonant acoustic energy) and cryopreservants that increase the penetration of solutions into cartilage or osteochondral tissue where such a type of a solution that has known penetrating qualities are known cryopreservants recognized in the prior art.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the processing equipment and methods to operate the equipment of Howe for the processing equipment of Chen and combining the cartilage processing and cryopreservation methods of Chen with the processing and cryopreservation techniques and cryopreservants of Donndelinger and O’Leary since the references all teach the processing and cryopreservation of biological tissue and cartilage grafts for medical purposes, and by doing so provides an advantage to the Chen reference by expanding its equipment choices and methodologies to include acoustic resonant energy equipment that can penetrate biological materials, long term storage options by providing cartilage or osteochondral grafts via alternative processing techniques, equipment and 
With regard to claim 1 and the limitation “thereby vibrating the processing vessel,” such a limitation is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
With regard to claim 6, in view of the above combined teachings, it would have been within the purview of one of ordinary skill in the art to remove the processed tissue from the processing vessel and soak the tissue in a second cryopreservation solution for up to 2 hours prior to freezing, or soak the tissue in a second cryopreservation solution for up to 2 hours prior to being placed in the processing vessel since the teachings of Chen, Donndelinger, O’Leary and Howe provide that the cryoprotectant (e.g. DMSO and/or glycerol, in medium containing serum or a buffer) can be utilized to process cartilage or osteochondral tissue with acoustic resonant energy vibrations in known processing equipment and known processing times, where acoustic resonant energy vibrations can be applied to the tissue sample during all of the stages of tissue processing in which the cryoprotectant diffuses into the tissue sample.  It would also have been within the purview of one of ordinary skill in the art, based on the combined teachings of Chen, Donndelinger, O’Leary and Howe to soak a tissue within a cryoprotectant before, during, or after processing since such a step is well known in the art to perform.
With regard to claims 20-21, as noted above, Chen teaches that it was known in the art to analyze grafts (tissues) for cell viability.  Further, Howe also teaches that the methods for mixing materials afford exquisite control over mixing in a wide range of 
In view of the combined teachings from Chen, Donndelinger, O’Leary and Howe, it would have been within the purview of one of ordinary skill in the art to assess cell viability of the cryopreserved tissue after thawing, since this is a known assessment technique recognized in the cell engineering-cell culture fields, as recognized above, where once a tissue is processed, it was known by a person of ordinary skill in the art to analyze the tissue for such parameters as cell viability and make adjustments to the method (and equipment) to keep cell viability high.
Further, in view of the combined teachings from Chen, Donndelinger, O’Leary and Howe, since the combined teachings are applying the same resonant acoustic energy frequency range (i.e., the range includes the claimed range) and the same energy of G-force (i.e., the range includes the claimed range) to the same tissue with same type of processing vessel and solution, the processing of the cryopreserved material will provide a tissue that will retain cell viability of at least 70%, at least 80% and at least 95% following thawing as indicated in claims 21-23.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same resonant acoustic energy frequency being applied to the same cartilage tissue that retains the same cell viability as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s (and Declarant’s) arguments that as a term of art “resonant acoustic energy” is not taught within the rejection of record (Reply, pages 6-17).  Applicant’s (and Declarant’s) argument regarding the rejections of record have been ® Mixing (RAM) technology within the arguments (Reply, page 6) and Floren Declarations (second Declaration page 5), utilizing data from Resodyn Technologies to discuss resonant acoustic energy.  The new rejection is based on the addition of the Howe reference where as noted in Applicant’s originally filed specification (paragraph 22), Howe is a patent from Resodyn Technologies, which employs resonant acoustic energy technology within an apparatus and provides methods for its use with biological materials.  In view of the new rejection above and the rationale for obviousness (expressly incorporated herein), Applicant’s arguments are found not persuasive. 

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631